DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, Figs. 2-5B, 7a-7b, 16, 21-24, and 30-35, claims 1-14 and 16-20, in the reply filed on 10 August 2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking
claim. Election was made without traverse in the reply filed on 10 August 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “3012” has been used to designate both contact members and clearance portion in fig. 31.  
reference character “1902” has been used to designate both base and couplings in para. 0180.  
reference character “2030” has been used to designate both captured portion and cavity in para. 0193.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1400" in para. 0244 and "4200" in fig. 42 have both been used to designate a data processing system.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ref. num. 4211 in para. 0243.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
1102 in fig. 11B 
1600a, 1600b and 1610a, 1610b in fig. 16
1811 in figs. 19C, 20D
2612, 2610 in fig. 25 
The drawings are objected to because:
In para. 0136 the ref. num. 350 for the retention support is incorrect; the ref. num. should be 250
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 	

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: 
There is no description of fig. 31 in the Brief Description of the Drawings. 
In para. 0216, “buckle-lingual” is misspelled. A suggested correction is “buccal-lingual”.
In para. 0100, the figs. 3A and 3B mentioned do not exist.
In para. 0107 and 0123, the fig. 3A mentioned does not exist.
Appropriate correction is required.
Claim Objections
Claims 11, 12-14, and 17-20 are objected to because of the following informalities:
In claim 11, line 4, “socked” is misspelled. A suggested correction is “socket”.
Claim 12 is dependent on itself. For purposes of examination, claim 12 will be interpreted as being dependent on claim 11.
Claim 13 is dependent on itself. For purposes of examination, claim 13 will be interpreted as being dependent on claim 12.
Claim 19 is dependent on nonexistent claim 22. For purposes of examination, claim 19 will be interpreted as being dependent on claim 18.
Claim 20 is dependent on nonexistent claim 23. For purposes of examination, claim 20 will be interpreted as being dependent on claim 19.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation “coupling means” in claim 10 will be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 8, 9, 11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it is not clear if the first registration element is one of the plurality of registration elements from claim 1, or an additional one.  If part of the one plurality of registration elements the claim should state: wherein one of the plurality of registration elements is a first registration element, or similar along this line referring back to claim 1.
Claim 5 is indefinite because it is not clear if the first, second and third registration elements are part of the plurality of registration elements from claim 1, or additional ones.  The claim should either refer back to the plurality of registration elements or clearly amend claim 5 for clarification for additional ones. 
Claim 6 is indefinite because it is not clear if the first coupling is the same or in addition to the coupling of claim 1.  The claim should either refer to the coupling of claim 1 or clearly amend claim 6 for clarification for additional one.
Claims 7-9 depend and recite the limitations from claims 4-6 and therefore are rejected for the same reasons as well.
Claim 11 recites the limitation "the first and second couplings” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 10 does not recite the limitation “the first and second couplings”.
Claims 16-17, there is no antecedent basis for “the coupling”.  The claim set forth a “plurality of couplings”.
Claim 18 depends from claim 20.  Claim 18 should depend of claim 16 to have antecedent basis for the tooth registration surface in claim 20. 
Claim 19 recites the limitation "the tooth registration surface” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as claim 16 does not recite the limitation “the tooth registration surface”. Claims 17-18 and 20, which are dependent on claim 19, are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machata et al (U.S. Patent Publication 2014/0255864 A1) in view of Webber et al (WO 2018232113 A1).

    PNG
    media_image1.png
    418
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    398
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    430
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    408
    596
    media_image4.png
    Greyscale

In regards to claim 1, Machata et al discloses an orthodontic device (figs. 1, 5), comprising: a plurality of registration elements (72, para. 0036), individual ones of the plurality of registration elements comprising a retention support (retention support in annotated fig. 1) for holding the registration element to one or more teeth of a patient (para. 0025); an attachment support (16) extending from one or more of the plurality of registration elements (para. 0026), the attachment support releasably coupled to an attachment (18); and a coupling between adjacent registration elements (78, 80).
Machata et al fails to disclose an orthodontic device comprising the coupling allowing for articulation between the adjacent registration elements.  
However, Webber et al teaches an orthodontic device (figs. 12A-12U, 13) comprising the coupling (1210-2 in fig. 12E) allowing for articulation between the adjacent registration elements (registration elements in annotated fig. 12E) (p. 36 lines 8-17).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental attachment placement structures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al to incorporate the teachings of Webber et al and provide an orthodontic device comprising the coupling allowing for articulation between the adjacent registration elements. Doing so would allow for improved flexibility which can reduce stress concentrations that could lead to breakage of the device.
In regards to claim 2, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al fails to teach the orthodontic device wherein the coupling comprises one or more of a spring, a resilient member, a joint, a ball joint, or a heim joint.  
However, Webber et al teaches the orthodontic device (figs. 12A-12U, 13) wherein the coupling comprises a resilient member (1210-2 in fig. 12E, p. 36 lines 8-17).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental attachment placement structures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al to incorporate the further teachings of Webber et al and provide the orthodontic device wherein the coupling comprises a resilient member. Doing so would allow for improved flexibility which can reduce stress concentrations that could lead to breakage of the device.
In regards to claim 3, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al further teaches the orthodontic device (figs. 1, 5) wherein each of the plurality of registration elements (72) comprises a tooth registration surface (22), the tooth registration surface comprising a recess sized and shaped to receive a corresponding tooth (para. 0025).  
In regards to claim 4, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al further teaches the orthodontic device (figs. 1, 5) further comprising a first registration element (A in annotated fig. 5) (para. 0036).  
In regards to claim 5, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al further teaches the orthodontic device (figs. 1, 5) further comprising at least a first registration element (A in annotated fig. 5), a second registration element (B in annotated fig. 5), and a third registration element (C in annotated fig. 5) (para. 0036).  
In regards to claim 6, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al further teaches the orthodontic device (figs. 1, 5) further comprising a first coupling (78, 80) between the first and second registration element (A and B in annotated fig. 5) and a second coupling between the second and third registration element (B and C in annotated fig. 5; “each tooth portion 72 includes a set of tabs 78 and slots 80, such that adjacent tooth portions 72 are connectable” in para. 0036).  
In regards to claim 8, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al fails to teach the orthodontic device wherein the first coupling and the second coupling are configured to allow the second registration element to move with 3 translational degrees of freedom and 3 rotational degrees of freedom in relation to the first registration element and the third registration element, in order to allow a registration surface of the second retention element to move into rotational and translational alignment with an occlusal surface of a second tooth.  
However, Webber et al teaches the orthodontic device (figs. 12A-12U, 13) wherein the first coupling (coupling A in annotated fig. 12F) and the second coupling (coupling B in annotated fig. 12F) are configured to allow the second registration element (registration element 2 in annotated fig. 12F) to move with 3 translational degrees of freedom and 3 rotational degrees of freedom in relation to the first registration element and the third registration element (registration elements 1 and 3 in annotated fig. 12F; fig. 12G; p. 36 lines 18-26, “Features like these can be placed anywhere they are needed along the arch”), in order to allow a registration surface of the second retention element to move into rotational and translational alignment with an occlusal surface of a second tooth (para. 0036, “indirect bonding tray 70 is constructed in the manner as described above with respect to FIG. 1” and “plurality of tooth portions 72 that are designed to conform to either a single tooth as a single portion tooth 74”).  
With regard to the statement of intended use and other functional statements (e.g. “in order to allow a registration surface of the second retention element to move into rotational and translational alignment with an occlusal surface of a second tooth” as in claim 8), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental attachment placement structures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al to incorporate the further teachings of Webber et al and provide the orthodontic device wherein the first coupling and the second coupling are configured to allow the second registration element to move with 3 translational degrees of freedom and 3 rotational degrees of freedom in relation to the first registration element and the third registration element, in order to allow a registration surface of the second retention element to move into rotational and translational alignment with an occlusal surface of a second tooth. Doing so would allow for reduced rates of breakage in manufacturing
In regards to claim 9, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al further teaches the orthodontic device (figs. 1, 5) wherein the first retention element (A in annotated fig. 5) comprises a first registration surface (22) sized and shaped to fit a first occlusal surface (24) of a first tooth (14) (para. 0025) and wherein the second registration element (B in annotated fig. 5) comprises a second registration surface sized and shaped to fit a second occlusal surface of a second tooth and wherein the third registration element (C in annotated fig. 5) comprises a third registration surface sized and shaped to fit a third occlusal surface of a third tooth (para. 0036, “indirect bonding tray 70 is constructed in the manner as described above with respect to FIG. 1” and “plurality of tooth portions 72 that are designed to conform to either a single tooth as a single portion tooth 74”).  

In regards to claim 16, Machata et al discloses an orthodontic device (figs. 1, 5), comprising: a plurality of registration elements (72, para. 0036), individual ones of the plurality of registration elements comprising a retention support (retention support in annotated fig. 1) for holding the registration element to one or more teeth of a patient (para. 0025); an attachment support (16) extending from one or more of the plurality of registration elements (para. 0026), the attachment support releasably coupled to an attachment (18); a base (base in annotated fig. 1); and a plurality of couplings that couple the registration elements to the base (78, 80, para 0036).
Machata et al fails to disclose an orthodontic device comprising the coupling allowing for articulation between the adjacent registration elements.  
However, Webber et al teaches an orthodontic device (figs. 12A-12U, 13) comprising the coupling (1210-2 in fig. 12E) allowing for articulation between the adjacent registration elements (registration elements in annotated fig. 12E) (p. 36 lines 8-17).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental attachment placement structures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al to incorporate the teachings of Webber et al and provide an orthodontic device comprising the coupling allowing for articulation between the adjacent registration elements. Doing so would allow for improved flexibility which can reduce stress concentrations that could lead to breakage of the device.
As best understood by the examiner, in regards to claim 19, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al further teaches the orthodontic device (figs. 1, 5) wherein the tooth registration surface (22) comprises a tooth mating surface, the tooth mating surface shaped to approximate the contour of the tooth (para. 0025, see fig. 1).  
As best understood by the examiner, in regards to claim 20, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al further teaches the orthodontic device (figs. 1, 5) wherein the tooth mating surface (22) of each of the plurality of registration elements (72) is sized and shaped to fix an orientation and a translational position of said each of the plurality of registration elements on a respective tooth (paras. 0025, 0036, “indirect bonding tray 70 is constructed in the manner as described above with respect to FIG. 1” and “plurality of tooth portions 72 that are designed to conform to either a single tooth as a single portion tooth 74”). 
In regards to claim 17, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al fails to teach the orthodontic device of claim 20, wherein the coupling comprises one or more of a spring, a resilient member, a joint, a ball joint, or a heim joint.  
However, Webber et al teaches the orthodontic device (figs. 12A-12U, 13) wherein the coupling comprises a resilient member (1210-2 in fig. 12E, p. 36 lines 8-17).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental attachment placement structures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al to incorporate the further teachings of Webber et al and provide the orthodontic device wherein the coupling comprises a resilient member. Doing so would allow for improved flexibility which can reduce stress concentrations that could lead to breakage of the device.
In regards to claim 18, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al further teaches the orthodontic device (figs. 1, 5) wherein each of the plurality of registration elements (72) comprises a tooth registration surface (22), the tooth registration surface comprising a recess sized and shaped to receive a corresponding tooth (para. 0025).  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Machata et al (U.S. Patent Publication 2014/0255864 A1) in view of Webber et al (WO 2018232113 A1) as applied to claims 6 above, and further in view of Sink (Articulated Cuttlefish with Print-in-Place Ball & Socket Joints, https://www.youtube.com/watch?v= njPpyid0FSc).
In regards to claim 7, Machata et al in view of Webber et al teaches the invention substantially as claimed. Machata et al teaches the orthodontic devices wherein each of the first registration element, the second registration element, and the third registration element (A, B, and C in annotated fig. 5) are 3D printed (para. 0023), but fails to teach the orthodontic device wherein each of elements comprise a corresponding layer of a 3D printed material, and wherein the corresponding layer of the second registration element is configured to move in relation to corresponding layers of the first registration element and the third registration element.  
However, Sink teaches the orthodontic device wherein each of the first element, the second element and the third element comprises a corresponding layer of a 3D printed material (see 2:13-2:37 of YouTube Video, and pages 1-2 of attached screenshots), and wherein the corresponding layer of the second registration element is configured to move in relation to corresponding layers of the first registration element and the third registration element (see 3:07-3:29, 4:43-5:01 of YouTube Video, and pages 3-4 of attached screenshots).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of articulated 3D prints. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al in view of Webber et al to incorporate the teachings of Sink and provide the orthodontic device wherein each of the first registration element, the second registration element and the third registration element comprises a corresponding layer of a 3D printed material, and wherein the corresponding layer of the second registration element is configured to move in relation to corresponding layers of the first registration element and the third registration element. Doing so would allow for the assembly of the device to be faster and safer to do.

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Machata et al (U.S. Patent Publication 2014/0255864 A1) in view of Webber et al (WO 2018232113 A1) as applied to claim 10 above, and further in view of Liu et al (U.S. Patent No. 7,831,322 B2). 

    PNG
    media_image5.png
    463
    605
    media_image5.png
    Greyscale

In regards to claim 10, Machata et al discloses an orthodontic device (figs. 1, 5), comprising: a plurality of registration elements (72, para. 0036), individual ones of the plurality of registration elements comprising a retention support (retention support in annotated fig. 1) for holding the registration element to one or more teeth of a patient (para. 0025); an attachment support (16) extending from one or more of the plurality of registration elements (para. 0026), the attachment support releasably coupled to an attachment (18); 
Machata et al fails to disclose the orthodontic device comprising a coupling means between adjacent registration elements, the coupling means allowing for articulation between the adjacent registration elements.  
However, Webber et al teaches the orthodontic device (figs. 12A-12U, 13) comprising couplings (1210-2 in fig. 12E) allowing for articulation between the adjacent registration elements (registration elements in annotated fig. 12E) (p. 36 lines 8-17).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental attachment placement structures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al to incorporate the teachings of Webber et al and provide the orthodontic device comprising coupling means allowing for articulation between the adjacent registration elements. Doing so would allow for improved flexibility which can reduce stress concentrations that could lead to breakage of the device.
Machata et al in view of Webber et al fail to teach the orthodontic device comprising a coupling means between adjacent registration elements.
However, Liu et al teaches the orthodontic device comprising a coupling means (couplings 1 and 2 in annotated fig. 6) between adjacent registration elements (see fig. 6, col. 10 lines 4-10).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic dental devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al in view of Webber et al to incorporate the teachings of Liu et al and provide the orthodontic device comprising a coupling means between adjacent registration elements. Doing so would allow for the different components of the device to be assembled together.
In regards to claim 11, Machata et al/Webber et al/Liu et al teaches the invention substantially as claimed. Machata et al fails to teach the orthodontic device wherein the first and second couplings each include a ball extending from a shaft at a first side of the respective coupling and Page 3 of 6Application No. 17/249,218Attorney Docket No. 11353.010US1Reply to Office Action dated: June 17, 2022(1728.US.P)Amendment dated: August 10, 2022a socket and aperture formed in a second side of the respective coupling, wherein the ball of the first coupling is captured within the socked of the second coupling.  
However, Liu et al teaches the device wherein the first and second couplings (coupling 1 and 2 in annotated fig. 6) each include a ball (ball in annotated fig. 6) extending from a shaft (shaft in annotated fig. 6) at a first side of the respective coupling and Page 3 of 6Application No. 17/249,218Attorney Docket No. 11353.010US1Reply to Office Action dated: June 17, 2022(1728.US.P)Amendment dated: August 10, 2022a socket (socket in annotated fig. 6) and aperture (aperture in annotated fig. 6) formed in a second side of the respective coupling, wherein the ball of the first coupling is captured within the socked of the second coupling (see fig. 6, col. 10 lines 4-10).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic dental devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al in view of Webber et al to incorporate the teachings of Liu et al and provide the orthodontic device wherein the first and second couplings each include a ball extending from a shaft at a first side of the respective coupling and a socket and aperture formed in a second side of the respective coupling, wherein the ball of the first coupling is captured within the socked of the second coupling. Doing so would allow for the different components of the device to be assembled together.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Machata et al (U.S. Patent Publication 2014/0255864 A1) in view of Webber et al (WO 2018232113 A1) in view of Liu et al (U.S. Patent No. 7,831,322 B2) as applied to claim 11 above, and further in view of Sink (Articulated Cuttlefish with Print-in-Place Ball & Socket Joints, https://www.youtube.com/watch?v= njPpyid0FSc).
As best understood by the examiner, in regards to claim 12, Machata et al/Webber et al/Liu et al teaches the invention substantially as claimed. Machata et al fails to teach the orthodontic device wherein a diameter of the ball of the first coupling is larger than a diameter of the aperture of the second coupling.  
However, Sink teaches the device wherein a diameter of the ball of the first coupling is larger than a diameter of the aperture of the second coupling (see 2:13-2:37, 4:43-5:01 of YouTube Video, and pages 1-2 of attached screenshots).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of articulated 3D prints. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al/Webber et al/Liu et al to incorporate the teachings of Sink and provide the orthodontic device wherein a diameter of the ball of the first coupling is larger than a diameter of the aperture of the second coupling.  Doing so would allow for the assembly of the device to be faster and safer to do.
As best understood by the examiner, in regards to claim 13, Machata et al/Webber et al/Liu et al/Sink teaches the invention substantially as claimed. Machata et al fails to teach the orthodontic device wherein the first and second couplings are fabricated together with the ball of the first coupling captured within the socket of the second coupling.  
However, Sink teaches the device wherein the first and second couplings are fabricated together with the ball of the first coupling captured within the socket of the second coupling see 2:13-2:37, 4:43-5:01 of YouTube Video, and pages 1-2 of attached screenshots).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of articulated 3D prints. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al/Webber et al/Liu et al to incorporate the further teachings of Sink and provide the orthodontic device wherein the first and second couplings are fabricated together with the ball of the first coupling captured within the socket of the second coupling. Doing so would allow for the assembly of the device to be faster and safer to do.
In regards to claim 14, Machata et al/Webber et al/Liu et al/Sink teaches the invention substantially as claimed. Machata et al fails to teach the orthodontic device wherein the first and second couplings are coupled together to allow rotation and translation of the couplings relative to each other.  
However, Webber et al teaches the device wherein the first and second couplings (couplings A and B in annotated fig. 12F) are coupled together to allow rotation and translation of the couplings relative to each other (p. 36 lines 18-26).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of articulated 3D prints. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machata et al/Webber et al/Liu et al to incorporate the further teachings of Sink and provide the orthodontic device wherein the first and second couplings are coupled together to allow rotation and translation of the couplings relative to each other. Doing so would allow for reduced rates of breakage in manufacturing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.N.H./            Examiner, Art Unit 3772      

/Cris L. Rodriguez/          Supervisory Patent Examiner, Art Unit 3772